Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Krawzsenek on 09/13/2021 and 09/22/2021.

The application has been amended as follows: 

1.	(Currently Amendment) A packet transmission method, applicable to a local DR-member device for distributed resilient network interconnect (DR), comprising:
determining whether an opposite DR-member device is connected to a first type of device, wherein the first type of device is a device connected to the opposite DR-member device but not connected to the local DR-member device;
when a packet of a specified type is required to be sent, when the opposite DR-member device is connected to the first type of device, sending the packet to the opposite DR-member device; and when the opposite DR-member device is not 
wherein the determining whether an opposite DR-member device is connected to a first type of device comprises:
receiving a first message sent by the opposite DR-member device, wherein the first message carries address information corresponding to a non-DR-member port of the opposite DR-member device in a forwarding table; and querying, from a local forwarding table, address information corresponding to a non-DR-member port of the local DR-member device; and 
when the address information queried from the local forwarding table does not include the address information carried by the first message, determining that the opposite DR-member device is connected to the first type of device; and when the address information queried from the local forwarding table includes the address information carried by the first message, determining that the opposite DR-member device is not connected to the first type of device.
2.	(Canceled) 
3.	(Original) The method according to claim 1, wherein the determining whether an opposite DR-member device is connected to a first type of device comprises:
receiving a second message sent by the opposite DR-member device, wherein the second message carries connection information indicating that the opposite DR-member 
determining according to the second message whether the opposite DR-member device is connected to the first type of device.
4.	(Currently Amendment) The method according to claim 1, comprising:
determining whether the local DR-member device is connected to a second type of device, wherein the second type of device is a device connected to the local DR-member device but not connected to the opposite DR-member device; and sending a third message to the opposite DR-member device, so that the opposite DR-member device determines according to the third message whether the local DR-member device is connected to the second type of device, wherein the third message carries connection information indicating that the local DR-member device is connected to the second type of device or is not connected to the second type of device;
wherein the determining whether the local DR-member device is connected to a second type of device comprises:
sending, to a non-DR-member device connected to the local DR-member device, a detection message carrying a system MAC address and a bridge MAC address of the local DR-member device, so that the non-DR-member device records the system MAC address and the bridge MAC address in a mapping table; 
receiving a response message returned by the non-DR-member device for the detection message, wherein when a system MAC address and when the system MAC address and the bridge MAC address of the opposite DR-member device are not recorded in the mapping table, an MAC address of the non-DR-member device is carried in the response message; and
when the system MAC address and the bridge MAC address of the opposite DR-member device are obtained by parsing the response message, determining that the non-DR-member device is not the second type of device; and when the MAC address of the non-DR-member device is obtained by parsing the response message, determining that the non-DR-member device is the second type of device.
5.	(Canceled)
6.	(Previously Presented) The method according to claim 4, wherein the sending a detection message to a non-DR-member device connected to the local DR-member device comprises:
periodically sending the detection message to the non-DR-member device connected to the local DR-member device at a set time interval; or
periodically sending the detection message to the non-DR-member device connected to the local DR-member device through a non-DR-member port at a set time interval.

receiving a detection message sent by a DR-member device connected to the non-DR-member device, wherein the detection message carries a system MAC address and a bridge MAC address of the DR-member device; and recording a correspondence relationship between the system MAC address and the bridge MAC address in a mapping table; 
judging whether a system MAC address and a bridge MAC address of another DR-member device are present in the mapping table;
when the system MAC address and the bridge MAC address of the other DR-member device are present in the mapping table, returning a response message carrying the system MAC address and the bridge MAC address of the other DR-member device to the DR-member device, so that the DR-member device determines according to the response message that the non-DR-member device is not a specified type of device; and when the system MAC address and the bridge MAC address of the other DR-member device are not present in the mapping table, returning a response message carrying an MAC address of the non-DR-member device to the DR-member device, so that the DR-member device determines according to the response message that the non-DR-member device is a specified type of device.
8.	(Original) The method according to claim 7, wherein the system MAC address of the other DR-member device is same as the system MAC address of the DR-member device, and the 
9.	(Currently Amendment) The method according to claim 8, wherein the judging whether a system MAC address and a bridge MAC address of another DR-member device are present in the mapping table comprises:
judging whether the mapping table contains a table entry having a system MAC address that is same as the system MAC address of the DR-member device and a bridge MAC address that is different from the bridge MAC address of the DR-member device; when the mapping table contains the table entry, determining that the system MAC address and the bridge MAC address of the other DR-member device are present in the mapping table; and when the mapping table does not contain the table entry, determining that the system MAC address and the bridge MAC address of the other DR-member device are not present in the mapping table.
10.	(Currently Amendment) A packet transmission apparatus, wherein the packet transmission apparatus is applied to a local DR-member device for distributed resilient network interconnect (DR), and the packet transmission apparatus comprises:
	a processor configured to:

when the opposite DR-member device is connected to the first type of device, and when the opposite DR-member device is not connected to the first type of device;
wherein the processor is to, in determining whether the opposite DR-member device is connected to the first type of device, receive a first message sent by the opposite DR-member device, wherein the first message carries address information corresponding to a non-DR-member port of the opposite DR-member device in a forwarding table; and query, from a local forwarding table, address information corresponding to a non-DR-member port of the local DR-member device;
when the queried address information does not include the address information carried by the first message, determine that the opposite DR-member device is connected to the first type of device; and when the queried address information includes the address information carried by the first message, determine that the opposite DR-member device is not connected to the first type of device.
11.	(Canceled) 
12.	(Currently Amendment) The apparatus according to claim 10, wherein the processor is to, in determining whether the opposite DR-member device is connected to the first type of device, receive a second message sent by the opposite DR-member device; and determine according to the second message whether the opposite DR-member device is connected to the first type of device, wherein the second message carries connection information 
13.	(Currently Amendment) The apparatus according to claim 10, wherein the processor is configured to further 
the processor is further configured to send a third message to the opposite DR-member device, so that the opposite DR-member device determines according to the third message whether the local DR-member device is connected to the second type of device, wherein the third message carries connection information indicating that the local DR-member device is connected to the second type of device or is not connected to the second type of device.
14.	(Currently Amendment) The apparatus according to claim 13, wherein the processor is to, in determining whether the local DR-member device is connected to the second type of device, send to a non-DR-member device connected to the local DR-member device, a detection message carrying a system MAC address and a bridge MAC address of the local DR-member device, so that the non-DR-member device records the system MAC address and the bridge MAC address in a mapping table; and receive a response message returned by the non-DR-member device for the detection message, wherein when a system MAC address and a bridge MAC address of the opposite DR-member device are recorded in the mapping table, the system MAC address and the bridge MAC address of the opposite DR-member device are carried in the response message; and when the system MAC address and the bridge MAC 
when the system MAC address and the bridge MAC address of the opposite DR-member device are obtained by parsing the response message, determine that the non-DR-member device is not the second type of device; and when the MAC address of the non-DR-member device is obtained by parsing the response message, determine that the non-DR-member device is the second type of device.
15.	(Currently Amendment) The apparatus according to claim 14, wherein the processor is to, in sending a detection message to a non-DR-member device connected to the local DR-member device, periodically send the detection message to the non-DR-member device connected to the local DR-member device at a set time interval; or periodically send the detection message to the non-DR-member device connected to the local DR-member device through a non-DR-member port at a set time interval.

Allowable Subject Matter
Claims 1, 3, 4, 6-10, 12, 13-15, respectively renumbered as 1-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to disclose or suggest “wherein the determining whether an opposite DR-member device is connected to a first type of device comprises: receiving a first message sent by the opposite DR-member device, wherein the first message carries address information corresponding to a non-DR-member port of the opposite DR-member device in a forwarding table; and querying, from a local forwarding table, address information corresponding to a non-DR-member port of the local DR-member device; and when the address information queried from the local forwarding table does not include the address information carried by the first message, determining that the opposite DR-member device is connected to the first type of device; and when the address information queried from the local forwarding table includes the address information carried by the first message, determining that the opposite DR-member device is not connected to the first type of device” in combination with other limitations of claims 1 or 10.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615

/Nishant Divecha/Primary Examiner, 
Art Unit 2466